EX 23.1 Silberstein Unga, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com June 15, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Sillenger Exploration Corp. Burnaby, BC, Canada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Sillenger Exploration Corp. of our report dated May 25, 2010, relating to the financial statements of Sillenger Exploration Corp., a Nevada Corporation, as of and for the years ending February 28, 2010 and 2009 and the period from February 14, 2007 (Inception) through February 28, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC 1
